Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Matteo Pedini, Reg# 66,733, the application has been amended as follows: 

LISTING OF CLAIMS:
1.	(Currently amended) A transceiver baseband hardware comprising:
a random number generator configured to generate random key address for selecting a key coefficient among a plurality of key coefficients stored on an on-chip memory of the transceiver baseband hardware;
a baseband hardware comprising an encryption-decryption block configured to encrypt intended transmission data or decrypt encrypted data with the selected key coefficients 
wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on one of most significant bytes of the intended transmission data or most significant bytes of the encrypted data.
3.	(Cancelled)
8.	(Currently amended) A cross logical method implemented by a transceiver baseband hardware, the cross logical method comprising:
generating, via a random number generator, a random key address;
utilizing the random key address to select a key coefficient stored on an on-chip memory of the transceiver baseband hardware;

wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on one of most significant bytes of the intended transmission data or most significant bytes of the encrypted data.
10.	(Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest performing and applying a cross logical operation, which comprises lower significant bytes of key coefficients operating on the most significant bytes of data pending outbound transmission or the most significant bytes of incoming encrypted data, of an encryption-decryption block, wherein applying the cross logical operation utilizes a random key address to select a key coefficient, used by the cross logical operation to encrypt pending outbound transmission data or decrypt the incoming encrypted data, via an encryption-decryption block of a transceiver storing the key coefficient, in the specific manner and combinations recited in claims 1-2, 4-9, and 11-14.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Dierickx (US 8,402,268), which teaches providing secure cryptographic communication for moving platforms, such as aircraft;
(ii) 	US PG Pub Das et al (US 2019/0319786), which discloses implementing 
(iii) 	NPL document "An Efficient, Secure and Trusted Channel Protocol for Avionics Wireless Networks" – Akram et al, 2016 IEEE/AIA A 35th Digital Avionics Systems Conference (DASC), 09/29/2016; and 
(iv) 	NPL document "Economy Class Crypto: Exploring Weak Cipher Usage in Avionic Communication via ACARS " – Smith et al, Department of Computer Science, University of Oxford, UK, 04/2017.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of performing and applying a cross logical operation, which comprises lower significant bytes of key coefficients operating on the most significant bytes of data pending outbound transmission or the most significant bytes of incoming encrypted data, of an encryption-decryption block, wherein applying the cross logical operation utilizes a random key address to select a key coefficient, used by the cross logical operation to encrypt pending outbound transmission data or decrypt the incoming encrypted data, via an encryption-decryption block of a transceiver storing the key coefficient, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210610